

116 HR 5736 : Transnational White Supremacist Extremism Review Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5736IN THE SENATE OF THE UNITED STATESOctober 1, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo direct the Under Secretary for Intelligence and Analysis of the Department of Homeland Security to develop and disseminate a threat assessment regarding threats to the United States associated with foreign violent white supremacist extremist organizations, and for other purposes.1.Short titleThis Act may be cited as the Transnational White Supremacist Extremism Review Act.2.Threat assessment(a)In generalThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall, in coordination with appropriate Federal partners, develop a terrorism threat assessment and reference aid regarding threats to the United States associated with foreign violent white supremacist extremist organizations. Consistent with the protection of classified and confidential unclassified information, the Under Secretary shall share the threat assessment developed under this section with State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in accordance with section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).(b)CoordinationThe threat assessment and reference aid developed pursuant to subsection (a)—(1)shall be developed in coordination with the Office of Civil Rights and Civil Liberties of the Department of Homeland Security and other appropriate Federal agencies; and(2)may be informed by existing products developed by such Office and agencies, as appropriate.(c)OverviewThe threat assessment and reference aid shall include an overview of symbols, flags, or other references utilized by adherents of foreign violent white supremacist extremist organizations.(d)DistributionConsistent with the protection of classified and confidential unclassified information, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall share the threat assessment and reference aid with the following:(1)State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in accordance with section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).(2)Appropriate owners and operators of online platforms to assist in identifying content that may be associated with a foreign violent white supremacist extremist organization that may violate the terms of service of such online platforms, upon request from such online platforms and in consultation with the Office of Civil Rights and Civil Liberties of the Department.(e)DefinitionsIn this section:(1)Foreign violent white supremacist extremist organizationThe term foreign violent white supremacist extremist organization means an organization based outside the United States that seeks, wholly or in part, through unlawful acts of force or violence, to support a belief in the intellectual and moral superiority of the white race over other races.(2)Online platformThe term online platform means internet-based information services consisting of the storage and processing of information by and at the request of a content provider and the dissemination of such content to third parties.(f)LimitationThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall ensure that the threat assessment and reference aid does not contain the name or other identifiable information of any individual or organization engaged in lawful political or public discourse in the United States protected under the United States Constitution.Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,Clerk.